DETAILED ACTION
Applicant’s election without traverse of Group I, claims 1-5, 9, and 11-12 in the reply filed on October 17, 2022 is acknowledged. Claims 13, 15-17, 22-26, 28, 32, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicants further elected the species of molybdenum disulfide (MoS2) as the transition metal dichalcogenide and titanium dioxide(TiO2) as the transition metal oxide. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 – Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Specifically, the recitation of “particles, preferably microparticles” renders the claim indefinite as it is unclear whether the broad or narrow recitation controls. 

Claim Rejections - 35 USC § 102 - Anticipation
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadakuma (U.S. 2010/0297447 – provided via IDS dated 2/16/2021).
	Tadakuma teaches forming shells of zirconium oxide on surfaces of core particles comprising titanium tin oxide particles [0084][0086]. The oxides taught refer to metal (IV) dioxide form, thus meeting the limitations of instant claims 1 and 2. 

Claims 1-4, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Controlled release of TiO2/MoS2 core-shell heterostructures with enhanced visible light photocatalytic activities, Part. Part. Syst. Charact. 2016, 33, 221-227 – provided in DIS dated 10/18/2021). 
	Wang teaches TiO2/MoS2 core shell heteronanostructures provide a stable structure, control over shell thickness, and excellent photocatalytic activity for environmental cleaning and water treatment (Intro). Molybdenum disulfide with graphene analogous structure with MO molecules sandwiched between sulfur atoms possesses excellent properties (Intro). The TiO2 nanoparticles were about 195nm and the presence of MoS2 significantly enhanced the photocatalytic activity (Intro). 

Claims 1-4, 11, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (Fabrication of TiO2/MoS2 composite photocatalyst and its photocatalytic mechanism for degradation of methyl orange under visible light, Can.J.Chem.Eng. 93:1594-1602 (2015) – provided via IDS dated 10/18/2021). 
	Zhang teaches making a TiO2/MoS2 composite photocatalyst using bulk MoS2 as a photosensitizer (p.1601). The resultant TiO2/MoS2 nanocomposites exhibit high, stable, and persistent photocatalytic activity in catalyzing the degradation of Mo under visible-light irradiation, which can be attributed to the synergistic effect of the enhanced light harvesting ability from nano-MoS2 and MoOx (p.1601). The heterostructure of TiO2/MoS2 was achieved by modifying TiO2 nanostructure on the surface of bulk MoS2, and the typical structure of nano-MoS2 particles coupled with nano-TiO2 was formed because of the recombination of dissolved S2– and Mo4+ on the surface of bulk MoS2 under hydrothermal conditions. Under visible-light irradiation, a cloud of electrons burst out through the effect of photons from the nano-MoS2, and then are transferred into TiO2. In the procedure of electron transfer, the main factors can be concluded to be the diffusion of electrons and the structure of nano-MoS2 coupled with nano-TiO2. Although the MoS2 is coated with nanoTiO2, the absorption intensity of MoS2 for visible light will not be influenced, because of the translucency of the TiO2 shell structure. On the contrary, this special semiconductor composite system will be more conducive for electron transfer and extremely enhance the photocatalytic activity of TiO2 (p.1595). Thus, by coating a MoS2 particle with a -shell of nano-TiO2 particles, an improved  photocatalyst is formed (Fig 9, Table 1) for improved water purification (pp. 1594, 1602).  
Regarding claim 5, the molar ratio of Mo to Ti is 0.4:50 (Table 1).
Regarding claim 12, “about 50” is interpreted under the broadest reasonable interpretation of MPEP 2111 to include about 20-30 nm, particularly where there is evidence of larger particles being present in Fig 6. 


Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Fabrication of TiO2/MoS2 composite photocatalyst and its photocatalytic mechanism for degradation of methyl orange under visible light, Can.J.Chem.Eng. 93:1594-1602 (2015) – provided via IDS dated 10/18/2021) in view of Li (Two-dimensional MoS2: Properties, preparation, and applications, Journal of Materiomics, 1 (2015) 33-44).
Zhang is discussed above. Zhang additionally teaches varying the molar ratio of Mo to Ti can improve absorbance (See fig 9 and Table 1, particularly Fig 9c). 
Xiao teaches making 2-dimensional MoS2 which has a reduced bandgap to aide in solving industrial problems (p.33). The flakes were about 25µm in dimension (p.37). The monolayer structures were found to be semiconducting and mechanically flexible, similar to graphene (p.34). 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Zhang for minimizing the eV gap to use the two-dimensional MoS2 chips of Xiao given they are taught to reduce eV gap. MPEP 2144.06. Further, it would have prima facie obvious to use 90% or greater shell material given the Mo:Ti ratios taught by Zhang. 


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612